Citation Nr: 0530880	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran had active duty from February 1973 to September 
1975, and active duty for training from April 25, 1987 to May 
9, 1987.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which relevantly denied the veteran's claim 
of entitlement to service connection for a left knee 
disorder.  In April 1992 the veteran testified at a central 
office hearing before a former member of the Board.  In a 
January 1997 decision, the Board initially denied the claim 
for service connection for a left knee disorder.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), which in an August 1998 order, 
granted a joint motion for remand, vacating that part of the 
Board's January 1997 decision that denied entitlement to 
service connection for a left knee disorder and remanded the 
case for compliance with the terms of the joint motion.  

Thereafter, the Board requested a Veterans Health 
Administration (VHA) medical expert opinion in March 1999.  
The VHA opinion was received later that same month.  The 
opinion was referred to the veteran's representative, and 
additional written argument was submitted to the Board in 
March 1999.  See Thurber v. Brown, 5 Vet. App. 119 (1993).

The Board again denied the veteran's claim for service 
connection for a left knee disorder in a May 1999 
determination.  And the veteran again appealed the Board's 
decision to the Court.  In an April 2001 order, the Court 
vacated and remanded the Board's May 1999 decision for 
readjudication and consideration in accordance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No 106-475, 
114 Stat. 2096 (November 9, 2000) (hereinafter "VCAA").

In October 2001 the veteran testified at a central office 
hearing before the undersigned Veterans Law Judge as the 
Member who presided over his April 1992 hearing is no longer 
with the Board.  See 38 C.F.R. § 20.707 (the Member or 
Members who conduct the hearing shall participate in making 
the final determination of the claim.)

In December 2002 the Board again denied the veteran's claim 
of entitlement to service connection for a left knee 
disorder, and he again appealed the Board's decision to the 
Court.  In a June 2003 Order, the Court once again vacated 
and remanded the Board's decision for compliance with 
directives of the Order.

In compliance with the Court's June 2003 Order, the Board 
remanded the veteran's claim in February 2004 for further 
development.  Thereafter, the veteran's claims files were 
transferred to the RO in Baltimore, Maryland.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  Any left knee complaints noted in service, to include as 
a result of a May 1987 injury during active duty for 
training, were treated and completely resolved by the time 
the veteran separated from service.

2.  The preponderance of the medical evidence of record does 
not establish that the veteran's current left knee 
disability, to include arthritis, is etiologically linked to 
his service or any incident therein, to include the injury he 
sustained in May 1987 during his active duty for training.


CONCLUSION OF LAW

A left knee disorder, to include arthritis, was not incurred 
in or aggravated during active military service or active 
duty for training; and this condition cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 1990 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in August 1990 and several supplemental statements of 
the case thereafter, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In January and March 2005, after the July 1990 rating 
decision, VA provided the veteran with adequate notice 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  While the notice provided to the 
veteran in January and March 2005, was not given prior to the 
RO adjudication of the relevant claim in July 1990, the 
notice was provided by VA pursuant to the February 2004 
remand and prior to recertification of the claim, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  VA provided 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection for left knee disorder in the January 2005 notice 
and the August 1990 statement of the case.  The March 2005 
letter specifically advised him to provide a medical opinion 
etiologically linking his current disability to his in-
service injury, thereby informing him of what information and 
evidence must be submitted by the veteran, and the March 2005 
letter advised him of what information and evidence will be 
obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  
Therefore, the Board finds that the content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports and 
the transcripts of the veteran's testimony at central office 
hearings.  The veteran has not alleged that there are any 
other outstanding available medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records for his first period of 
service show no relevant complaints, findings, treatment or 
diagnoses.  His September 1975 separation examination report 
shows that clinical evaluation of the musculoskeletal system, 
including the lower extremities, was normal.

Service medical records from the veteran's relevant period of 
active duty for training includes a May 1987 Statement of 
Medical Examination and Duty Status.  This record indicates 
that while on active duty for training in May 1987, the 
veteran had an accident in a military vehicle and sustained a 
left knee contusion.  A May 1987 physical examination report 
shows the veteran complained of low back pain, as well as 
pain and numbness in the left lower leg.  Examination of the 
left knee revealed mild pain without ecchymosis.  A 
subsequent treatment record notes that the veteran was status 
post motor vehicle accident and indicates that he had no left 
knee complaints at that time.  Examination of the left knee 
showed 1+ Lachman's sign bilaterally without effusion or 
tenderness.  The medial and lateral collateral ligaments were 
intact.  X-ray studies of the left knee showed old medial 
femoral exostosis.  A September 1988 entry examination report 
shows that the veteran complained of left knee pain.  
Examination of the left knee revealed no effusion, no gross 
instability and pain with palpation over a large area of the 
joint.  There was no medial or lateral joint tenderness.  An 
x-ray of the left knee showed no significant bony 
abnormality.  The diagnoses include left knee sprain/strain.  
An undated report of Medical Examination for the purpose of 
retention notes the veteran reported bone and joint pain in 
the knees and that his left knee occasionally gave way.  The 
examiner indicates that there was left knee crepitus, but 
full range of motion and no effusion.  The clinical 
evaluation of the lower extremities was normal.

In February 1989, the veteran filed a claim for service 
connection for residuals of a knee injury. 

Private treatment records, dating from May 1987 to July 1988, 
show that the veteran was seen in May 1987 and reported being 
involved in an accident earlier that month.  He reported that 
he hit his left knee at the time of the accident and 
complained of current left leg numbness.  Physical 
examination of the left knee was essentially normal.  X-ray 
studies of the left knee showed old Pellegrini-Stieda's 
disease, or calcification of the medial collateral ligament.  
Anteriorly, where the veteran bumped the left knee over the 
patellar tendon and anterior joint capsule, there was an 
apparent old injury.  The calcified ligament was well 
attached. In July 1987, the veteran continued to complain of 
left knee pain, primarily in the front area of the knee and 
not on the medial side where he previously had pain.  
Examination revealed good motion in both knees. The examiner 
estimated that the veteran had a 5 percent disability of the 
left knee.

In an August 1987 letter, the veteran's private physician 
indicated, that in his opinion, the veteran suffered 5 
percent disability of the left knee in the accident.

At his August 1989 VA orthopedic examination, the veteran 
complained of left knee instability.  He reported that he was 
told during service that he had torn cartilage, but that he 
had not undergone any knee surgery.  He indicated that he 
wrapped the knee in ace bandages at the time and did not seek 
medical treatment.  Physical examination revealed normal 
range of motion of the left knee with no effusion or warmth.  
X-ray studies of the left knee demonstrated mild degenerative 
changes, with minimal osteophytes.  The relevant diagnosis 
was post-traumatic degenerative arthritis of the left knee.

VA outpatient treatment records from March 1991 to September 
1992 reflect that the veteran reported injuring his left knee 
in the motor vehicle accident and a lacerated left knee was 
noted in May 1991.  Physical examination of the left knee 
revealed tender medial joint line.  There was no effusion and 
the knee was stable.  It was noted that x-ray studies of the 
knee were unremarkable.  A November 1991 treatment record 
notes the veteran's history of the left knee injury, and his 
report that he was told by a private physician that he had a 
ruptured meniscus.  He complained of cracking and occasional 
giving way of the left knee.  Examination of the left knee 
revealed no evidence of swelling and full range of motion 
from 0 to 130 degrees.  The examiner found the left knee to 
be stable with no tender spots.  The assessment was left knee 
arthralgia.  December 1991 and January 1992 treatment records 
indicate the veteran had continued complaints of left knee 
pain.  Physical examination in January 1992 revealed 
retropatella crepitus and left knee pain.  Entries dated in 
September 1992 show that the veteran was involved in a motor 
vehicle accident that same month and complained of pain in 
the lower back and neck with lower extremity weakness.  There 
were no findings or diagnoses pertaining to the left knee.

In a May 1991 statement, a VA Chief Orthopedic Surgeon 
indicates that the veteran sustained a left knee injury in a 
motor vehicle accident two years earlier and was treated as 
an inpatient.  The surgeon indicates that the veteran 
currently suffered from ongoing problems of left knee 
instability, which was not amenable to surgery and was 
treated with analgesics.

During his April 1992 central office hearing before a former 
Member of the Board, the veteran testified that while on 
active duty for training with the Army National Guard in May 
1987, he cut his knee and sustained injuries to his forehead, 
left elbow and back in an accident in a military vehicle.  
The veteran testified that he received treatment immediately 
following the accident at the military hospital in Fort 
Jackson, South Carolina.  He testified that the cut on the 
knee was a 1 and 1/4 inch gash that was treated with 
antiseptic and wrapped in a bandage.  He testified that when 
he returned for follow-up treatment a few days later, the 
knee laceration was still open and it was treated with 
medication and he was told he could go home.  He also 
testified that he was told the cut on the knee would probably 
get better if he left it alone.  He indicated that no x-ray 
studies of the knee were taken at that time.  He remembered 
that he sought treatment the following Monday at a private 
clinic and was treated by an orthopedic surgeon.  The veteran 
stated that he received treatment from his private physician, 
three times a week, from May 1987 to April 1989.  He further 
testified that he moved to Washington, DC in April 1989 and 
that he had been receiving treatment at the VA Medical Center 
in Washington, DC since that time.  He testified that his 
left knee gave way, which sometimes caused him to fall.  He 
also testified that his private physician told him that there 
was damage to the ligament of the left knee and that surgery 
was the only way to correct the problem.  The veteran 
indicated that the medical staff at the VA facility told him 
that the patella was damaged.  He further testified that he 
was unable to engage in certain physical activities because 
of his left leg symptomatology also interfered with his 
ability to maintain gainful employment.

In May 1994, the veteran again underwent VA orthopedic 
examination.  At that time he gave a history of the in-
service left knee injury and indicated that the diagnosis at 
the time of the injury was contusion or abrasion.  He 
complained of continued left knee discomfort and pain and 
reported he was receiving continuous outpatient treatment for 
his knee complaints.  Examination of the left knee revealed 
no evidence of swelling or deformity.  The joint was stable.  
Left knee flexion was to 140 degrees with extension of 0 
degrees.  X-ray studies of the left knee showed no gross 
abnormality.  The diagnosis was possible left knee arthritis.  

A June 1994 private treatment record notes that the veteran 
sustained injury to his back during a September 1992 
vehicular accident.  As a result he continued to complain of 
pain throughout his entire spine and lower extremities.  

A January 1996 VA examination report shows that the veteran 
reported that at the time of the in-service left knee injury, 
he was told that he had a minor bruise.  He complained of 
tenderness to palpation over the medial and lateral aspect of 
the lower part of the patella.  Examination revealed slight 
left knee swelling.  No deformities or instabilities were 
noted.  Left knee flexion was to 110 degrees and extension 
was to 10 degrees less than 0 degrees.  The diagnoses 
included status post past history of left knee injury with 
persistent left knee pain, rule out chondromalacia of the 
patella and rule out structural abnormalities.  X-ray studies 
of the left knee demonstrated minimal degenerative arthritic 
changes.

A March 1996 VA examination report notes that the veteran 
suffered only a contusion of the left knee in the 1987 
accident which was considered transitory.  The examiner 
opined that such an injury argued against minimal arthritic 
changes indicated on X-ray examination.

As noted above, in March 1999, the Board requested that a VHA 
medical expert review the veteran's claims files and provide 
an opinion regarding the etiology of his current left knee 
disability and to opine whether he currently had left knee 
traumatic arthritis as a result of the May 1987 incident.  

In response to the request for an opinion, a March 1999 VHA 
opinion shows that, after thoroughly reviewing and discussing 
the relevant evidence of record, an orthopedist opined that 
the veteran's primary injury in May 1987 was a left knee 
contusion, with X-ray evidence of a prior knee injury.  He 
noted that generally contusions resolve and do not result in 
long-term disability and that there was no evidence at the 
time of the injury of any left knee internal derangement.  He 
further noted that the veteran subsequently developed 
degenerative arthritis of the left knee.  Finally, he opined 
that the veteran's current degenerative arthritis was not 
related to the 1987 vehicular accident and that it was far 
more likely that "natural factors" described as family 
genetics, prior trauma and the incidence of degenerative 
arthritis in the veteran's age group were the causes for his 
arthritis and not the 1987 injury.

During his October 2001 central office hearing before the 
undersigned, the veteran again testified regarding the facts 
surrounding his left knee injury in May 1987 during active 
duty for training.  The veteran further testified that he 
currently experienced excruciating pain in his left knee.  He 
indicated that when standing, his pain continued and often, 
his knee gave away.

In August 2002 the RO received the veteran's most recent 
outpatient treatment records from the Washington, DC VA 
medical center. The referenced records, dated from November 
2001 through the present, indicate the veteran has received 
on-going treatment for his left knee. A recent x-ray of the 
veteran's left knee dated in April 2002 revealed continued 
mild degenerative changes.

Subsequent VA treatment records, dating from November 2001 to 
March 2005, show ongoing treatment for left knee complaints.  
Several treatment records note the veteran's history of an 
in-service knee injury and indicate diagnoses of post-
traumatic arthritis.

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Although service medical records during the veteran's 1987 
period of active duty for training do show that he was 
treated for left knee complaints following an injury, the 
treatment records indicate that the diagnosis was for a left 
knee contusion.  Although the remainder of his service 
medical records do show some complaints of left knee pain, 
the examination reports indicate normal examination and a 
September 1988 X-ray study showed no significant bony 
abnormality.  Further, private treatment records indicating 
left knee complaints, date from immediately subsequent to the 
injury in May 1987 to July 1987.  There are no subsequent 
private treatment records indicating an ongoing left knee 
disability as a result of the May 1987 injury.  Moreover, 
while earlier VA examination reports noted possible diagnoses 
of traumatic left knee arthritis, both the March 1996 VA 
examiner and the orthopedist who reviewed the veteran's 
claims files in March 1999, opined that the veteran's in-
service left knee contusion was considered either transitory 
or noted that it would have resolved and not resulted in a 
long-term disability.  Under the circumstances, the Board 
finds that any left knee problem treated in service was acute 
and transitory, which had completely resolved by the time the 
veteran was separated from service.  Moreover, the medical 
evidence does not indicate X-ray evidence of left knee 
arthritis within one year of the veteran's discharge from 
active duty for training in May 1987.  Therefore, there can 
be no presumption of in-service incurrence of left knee 
arthritis under the provisions of 38 U.S.C.A. § 1101 and 
38 C.F.R. § 3.309.  

The Board further finds that there is no medical evidence of 
record etiologically linking the veteran's currently 
diagnosed left knee degenerative arthritis condition to his 
left knee injury in service.  In fact, both the March 1996 VA 
examiner and the orthopedist who reviewed the veteran's 
claims file in March 1999, opined that the veteran's current 
degenerative arthritis of the left knee was unrelated to his 
1987 injury and the orthopedist conducting the March 1999 
review opined that it was more likely than not related to 
natural factors.  In this regard, the Board acknowledges the 
private and countless VA treatment records, as well as 
earlier examination reports, that noted the veteran's history 
of in-service injury; however, it is clear that these records 
assumed the veteran's account of a significant in-service 
left knee injury, and the Board finds that these records were 
not based on a review of the veteran's actual military 
history.  A medical opinion, based on an inaccurate factual 
premise, has very limited, if any, probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, his opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In this respect, the Board finds the March 1999 VHA opinion 
to be the most probative evidence of record as the 
orthopedist obviously reviewed the veteran's medical records 
and proffered rationale for his conclusion that the veteran's 
current left knee disability was unlikely related to the in-
service left knee contusion.

Although the veteran believes his currently diagnosed left 
knee arthritis is the result of his in-service left knee 
injury, he is not competent to provide evidence that requires 
medical knowledge.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for a left knee disorder, to include arthritis, 
must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a left knee disorder, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disorder, to include 
arthritis, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


